PER CURIAM: *  The appellants challenge the district court’s determination of the amount of attorneys’ fees awarded on remand in this Fair Labor Standards Act case. Steele v. Leasing Enters., Ltd., 826 F.3d 237 (5th Cir. 2016). The appellee cross-appeals only as to the fee award for appellate work. We have considered this matter on the basis of the briefs, the record, the applicable law, and oral argument. Having done so, we conclude that the district court did not abuse its discretion in determining the amount of attorneys’ fees awarded. Thus, we AFFIRM.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.